Citation Nr: 0700091	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  99-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating greater than 20 percent 
for prostate cancer, status post-prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

A rating decision in March 1997 granted service connection 
for residuals of the veteran's prostate cancer and assigned a 
noncompensable rating, effective from November 1996.  The 
rating for that disability was increased to 10 percent, 
effective from August 1997, by a February 1998 rating 
decision.  In a June 1998 rating decision, the RO denied a 
rating greater than 10 percent for prostate cancer.  The 
veteran filed a notice of disagreement in July 1998 and a 
statement of the case was mailed to him in September 1998.  
In March 1999, a VA Form 9 was received, perfecting the 
veteran's appeal.  The timing of the receipt of the above 
documents indicates that only the June 1998 rating decision 
can be considered to be on appeal, with the earlier ratings 
having become final, and thus the issue should be entitlement 
to an increased rating for prostate cancer.  Nevertheless, 
the RO subsequently increased the rating for the disability 
to 20 percent, effective from November 1996, and, in January 
2002, assigned an earlier effective date - in August 1996 - 
for service connection and the 20 percent rating for the 
prostate cancer disability.  Therefore, since, pursuant to 
the RO's various decisions in this case, the rating at issue 
has been in effect since the effective date for the grant of 
service connection, the Board will consider the issue on 
appeal to be as stated above.  

In addition, an August 2004 rating decision granted service 
connection for PTSD and assigned a 30 percent rating for the 
disability.  

In December 2005, the Board remanded the case for further 
development of the record.  The requested actions having been 
completed, the case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's PTSD has 
been manifested since the effective date of service 
connection by depression, intrusive recollections of Vietnam, 
short-term memory problems, sleep difficulty, frequent 
episodes of anxiety and an inability to relax, irritability, 
difficulty concentrating, hypervigilance, difficulty 
establishing and maintaining effective relationships, and 
social isolation at fairly stable levels throughout the 
appeal period, equating with moderate overall impairment of 
functioning.  

2.  The medical evidence shows that the postoperative 
residuals of the veteran's prostate cancer have been limited 
throughout the appeal period to urinary frequency not 
requiring the use of pads or appliances, but occurring up to 
8 to 10 times during the day and three or four times during 
the nighttime.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
have been met throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, and 4.130, Code 9411 (2006).  

2.  The criteria for an initial rating greater than 20 
percent for prostate cancer, status post-prostatectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, and 
4.115b, Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of February 2004 and October 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through December 2005 have been 
obtained and he was provided multiple VA compensation 
examinations, including to assess the severity of his PTSD 
and his prostate cancer residuals - the dispositive issues.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the prostate 
cancer claim in March 1997 - long before the promulgation of 
the VCAA.  In October 2004, however, the RO sent the veteran 
a VCAA letter concerning the prostate cancer issue.  The RO 
subsequently considered that issue in December 2004 and again 
in August 2006 (pursuant to the Board's December 2005 remand) 
based on any additional evidence that had been received since 
the initial rating decision in question, the statement of the 
case (SOC), and the prior SSOC.  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice.  Regarding the PTSD issue, the February 2004 RO 
letter to the veteran provided him notice of the provisions 
of the VCAA prior to the initial August 2004 rating decision 
that granted service connection for the disability.  
Therefore, there was no error in the timing of the VCAA 
notice as to that issue.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In cases like this one, however, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, no further notice is required in this case 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claims at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As discussed above, the Board notes that the current appeal 
arose from the rating assigned following the initial grant of 
service connection for the veteran's prostate cancer and his 
PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court noted the distinction between a claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  The Board will evaluate the level of impairment 
due to the disability throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  

In evaluating the veteran's claims, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  With 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.  For occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, Code 9411 (2006).  

Although VA clinic records dated in 1999 reflect some 
psychiatric symptoms for the veteran, those symptoms were 
noted in conjunction with the marital counseling he and his 
wife were receiving at that time.  Importantly, several of 
those counselors specifically noted that the veteran denied 
symptoms and signs of PTSD.  A June 2003 clinic note 
indicates that the veteran was referred for evaluation of 
reported loss of recent memory.  The examiner stated that the 
veteran was evaluated with his wife, exploring more closely 
issues the veteran had been having with depression that were 
reportedly related to changes in his life that began with his 
service in Vietnam.  Without much more discussion, the 
examiner listed diagnoses of PTSD and dysthymic disorder.  In 
January 2004, again in conjunction with the veteran's marital 
counseling, the examiner noted that he was experiencing 
increasing ideation related to memories of Vietnam and that 
that was "putting him on edge."  However, the examiner 
listed a diagnosis of partner relational problem.  A VA 
psychiatrist who evaluated the veteran in February 2004 
listed diagnoses of depression and "? PTSD."  

A VA psychological compensation examination was conducted in 
May 2004.  The examiner described the veteran's treatment 
history as set forth above, as well as his social and 
occupational history.  She noted that the veteran had not 
worked for many years, due primarily to his service-connected 
back disability.  (A 100 percent rating due to individual 
unemployability has been in effect since 1979.)  The examiner 
indicated that, while he was still working, the veteran got 
along relatively well with his coworkers and supervisors and 
did not lose his temper as he did at home.  The examiner 
commented that, therefore, even though his relationships 
suffered, it was usually in an intimate situation.  She 
stated that he might have been able to continue working were 
it not for his back disability.  On mental status 
examination, the veteran was dressed appropriately and had 
good hygiene.  His mood seemed relatively stable most of the 
time, although at times he felt anxious and panicky.  During 
the interview, the veteran appeared somewhat reserved and 
controlled in an effort to manage his emotions especially 
when talking about Vietnam.  His speech was spontaneous, 
logical, and relevant.  The veteran indicated that he became 
confused easily and was easily distracted, and had short term 
memory problems, although his long term memory appeared 
relatively intact.  There was no indication of any thought 
disorder, and delusions and hallucinations were denied.  The 
veteran was completely oriented.  He did report impulse 
control problems with his wife.  In addition, the veteran 
reported having difficulty sleeping more than six hours, and 
noted waking repeatedly during the night.  He denied any 
suicidal or homicidal ideation.  The veteran's obsessive 
worry about his various medical problems and disability 
contributed to his feeling somewhat worthless and depressed.  
He reported recurrent intrusive recollections of particular 
events that occurred in Vietnam, but the veteran stated that 
he tried to keep them at bay as best he could.  He denied 
having any flashbacks.  The veteran also indicated that he 
tried to avoid situations which might trigger memories of 
Vietnam.  The examiner noted that the veteran had some 
diminished interest in other activities, especially regarding 
people, and, therefore, was detached and estranged from them.  
The veteran also reported that he was irritable, had 
difficulty concentrating, and was hypervigilant.  Crowds made 
him extremely anxious and impatient.  He had an exaggerated 
startle reflex and his anger management was poor relative to 
his family, but he was generally able to keep it under 
control in public.  The examiner stated that one of the 
veteran's most prominent symptoms was an inability to relax 
and keep from feeling anxious.  The veteran felt that this 
had become progressively worse over the years.  Finally, the 
examiner characterized the veteran's PTSD as "moderate" and 
assigned a Global Assessment of Functioning (GAF) score of 
54.  

Another VA psychologist evaluated the veteran in December 
2004, apparently in conjunction with prospective treatment 
for PTSD, and assigned a GAF score of 50.  

Pursuant to the Board's December 2005 remand, the veteran 
underwent a VA psychiatric compensation examination in May 
2006.  The examiner discussed the veteran's psychiatric 
history, social history, and occupational history noting 
essentially the same manifestations, with the same severity, 
as had been described by the VA psychologist in May 2004.  
The psychiatrist noted, however, that the veteran also 
appeared to meet the criteria for a diagnosis of avoidant 
personality disorder on the basis of the veteran's describing 
himself as very much socially isolated and socially avoidant 
by choice; he stated he had no friends.  The examiner 
concluded that the veteran appeared to be moderately impaired 
in his overall functioning, with a history of sleep 
disturbance, dysphoric mood, episodes of anxiety, social 
isolation, and chronic unemployment.  The examiner assigned a 
current GAF score of 55.  

The Board notes that the DSM-IV defines a GAF score from 51-
60 as reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  Examiners 
during the past few years have placed the veteran's level of 
functioning in the low- to mid-level of this range.  

Evaluating the reported manifestations of the veteran's PTSD, 
it appears clear that those manifestations meet the criteria 
for a 30 percent rating under Code 9411.  A 30 percent rating 
for PTSD has been in effect throughout the appeal period, 
since January 2004.  Additionally, at least some of the 
criteria for a 50 percent rating also appear to be met, and 
have also been met throughout the appeal period, i.e., more 
frequent anxiety/anger attacks (although the veteran appears 
to be able to keep them under relative control in public), 
significant difficulty with short-term memory (but not long-
term memory), mood disturbance (episodes of depression), and, 
most importantly, difficulty establishing and maintaining 
effective relationships (although the most recent examiner 
attributed much of this difficulty to an avoidant personality 
disorder).  While the Board does not find that the PTSD 
manifestations  "more nearly" approximate the criteria for 
a 50 percent rating (See 38 C.F.R. § 4.7), the Board does 
believe that the evidence is in approximate equipoise as to 
whether a 30 percent or a 50 percent rating is appropriate.  
Therefore, affording the veteran the benefit of the doubt, 38 
U.S.C.A. 5107(b), the Board concludes that a 50 percent 
rating should be assigned for the veteran's PTSD throughout 
the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 
4.10, and 4.130, Code 9411.  

Prostate cancer

The veteran's prostate cancer is evaluated under criteria 
found at 38 C.F.R. § 4.115a-b.

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignancies 
of the genitourinary system, a rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See Diagnostic Code 7527.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day....	60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per 
day.....................................................
.......	40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per 
day....................................................
	20

Urinary frequency:
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per 
night...................................................
.	40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per 
night........................................	20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per 
night..............................................
	10

Obstructed voiding:
Urinary retention requiring intermittent or continuous 
catheterization.........................................
....................	30
Marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:
    1.  Post void residuals greater than 150 cc.
    2.  Uroflowmetry; markedly diminished peak flow rate 
(less than 
    10 cc/sec).
    3.  Recurrent urinary tract infections secondary to 
obstruction.
    4.  Stricture disease requiring periodic dilatation 
every 2 to
    
3 months................................................
.................	10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per 
year...................................	0

Renal dysfunction:
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular...	100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion....................
	80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic 
code 7101..........................................................	60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101..................................
	30
Albumin and casts with history of acute nephritis; or, 
hypertension noncompensable under diagnostic code 
7101....................	0

38 C.F.R. § 4.115a (2006).  

The medical records show that the veteran underwent a radical 
prostatectomy at a VA facility in January 1996.  On VA 
urological examination in December 1996, the veteran's 
complaints consisted of impotency and occasional incontinence 
under heavy stress, like sneezing or jumping.  He denied any 
infection, frequency or difficulty in urination, pain, or 
tenesmus.  It was noted that the veteran did not need pads or 
appliances for incontinence.  

The veteran reported to a VA examiner in September 1997 that 
he had impotency, difficulty urinating, and poor stream, as 
well as nocturnal frequency.  On examination, there was no 
pyuria.  The examiner commented that the veteran did not need 
pads or appliances.  

An August 1999 VA clinic examiner noted the veteran's report 
that his previous urgency and frequency symptoms had 
improved.  The veteran indicated that his continence was 
generally good, with occasional rare stress symptoms with 
heavy lifting.  He stated that he was satisfied with that 
level of symptoms; the examiner indicated that no 
intervention was warranted.  

During a personal hearing at the RO in September 1999, the 
veteran testified that he had incontinence an average of 
twice or three times per night.  He stated that he did not 
wear continence protection, "but I probably should."  The 
veteran also indicated that he sometimes experienced pain on 
voiding.  

Subsequent VA clinic records dated through December 2005 do 
not reflect any urological symptoms.  In particular, an 
examiner in March 2003 reported that the veteran denied 
painful urination, as well as any difficulty in starting or 
stopping urine flow.  In March 2004, an examiner stated that 
there were no genitourinary complaints.  

The veteran underwent an Agent Orange examination in June 
2004.  In describing the veteran's medical history, the 
examiner noted the 1996 prostatectomy and indicated that, 
since then, the veteran had impotence and some incontinence 
which did not require pads.  He did state that the veteran 
experienced a sense of urgency and at times could not quite 
make it to the bathroom before some leakage occurred.  He 
reported frequency as often as every two hours and was "up 
throughout the night going to the bathroom."  In addition, 
the veteran also complained of some pain on micturition.  

Pursuant to the Board's remand, another VA genitourinary 
compensation examination was conducted in May 2006.  The 
veteran denied any lethargy, weakness, anorexia, or weight 
loss or gain.  He did report urinary frequency of 8 to 10 
times during the day and three or four times during the 
nighttime.  There was no indication of hesitancy or stream 
difficulty.  The veteran did report some dysuria and 
occasional dribbling, as well as occasional urinary 
incontinence on sneezing or coughing two or three times, as 
well as the previously reported impotence.  He denied using 
any absorbent material or appliance, however.  The examiner 
indicated that there was no evidence of recurrence of the 
prostate cancer.  

Initially, the Board notes that the RO has established the 
veteran's entitlement to special monthly compensation for 
loss of a creative organ, based on his impotence.  That issue 
is not before the Board and that residual of his prostate 
cancer will not be considered in rating the disability at 
issue.  See 38 C.F.R. § 4.14 (2006).  

Moreover, there is no evidence that the veteran has had any 
recurrence of his prostate cancer.  Neither is there any 
evidence of any renal dysfunction, nor has the veteran 
experienced any urinary tract infections since his surgery.  
The only reported residuals of the veteran's prostate surgery 
have related to voiding dysfunction.  VA clinic examiners in 
the mid- to late-1990s noted occasional urinary incontinence 
when the veteran was under heavy stress, like sneezing or 
jumping - similar to symptoms that were reported by the VA 
examiner in May 2006 - although clinic examiners in March 
2003 and March 2004 specifically noted that the veteran 
denied having any genitourinary symptoms.  However, VA 
examiners in June 2004 and May 2006 did record an increased 
level of urinary frequency.  

Nevertheless, no examiner has indicated that the veteran's 
incontinence is severe enough to require the use of absorbent 
pads or appliances and the veteran himself has denied using 
such pads or appliances.  Therefore, the criteria for a 
compensable rating on the basis of urine leakage have not 
been met at any time during the appeal period.  

Further, the record does not contain any evidence of 
obstructed voiding.  Therefore, a compensable rating is not 
warranted on that basis.  

During the veteran's September 1999 hearing, however, he 
testified to having to get up to urinate two to three times 
per night to urinate.  On that basis, the hearing officer 
increased the rating for the disability to 20 percent, under 
the criteria for urinary frequency, effective from August 
1996.  

In addition, VA examiners in June 2004 and May 2006 reported 
further increased urinary frequency - up to 8 to 10 times 
during the day and three or four times during the nighttime.  
However, urinary frequency even at those increased levels 
still falls squarely within the criteria for a 20 percent 
rating.  To warrant a 40 percent rating, the next higher 
rating on this basis, the veteran's voiding interval would 
have to be less than one hour during the day or awakening 
five or more times per night - and those levels of urinary 
frequency have not been shown.  

There are a couple of final points worth noting.  In 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his prostate disability since the prostatectomy in January 
1996.  Neither does the record reflect marked interference 
with employment, meaning above and beyond that contemplated 
by his current 20 percent schedular rating.  See 38 C.F.R. 
§ 4.1.  He has submitted no evidence of excessive time off 
from work due to the disability or of concessions made by his 
employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In summary, then, the Board finds that the criteria for a 
rating greater than 20 percent for prostate cancer, status 
post-prostatectomy, have not been met at any time during the 
appeal period.  Because a 20 percent rating has been in 
effect throughout that period, the Board concludes that a 
greater initial rating for the disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  




ORDER

An initial rating of 50 percent for PTSD is allowed, subject 
to the law and regulations governing the award of monetary 
benefits.  

An initial rating greater than 20 percent for prostate 
cancer, status post-prostatectomy, is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


